COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-07-125-CV
IN THE INTEREST OF J.D.G., A
CHILD
 
 
 
 
                                               ----------
             FROM THE 78TH
DISTRICT COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On August 13, 2007, we notified appellant Brenda Jones that her brief
had not been filed as required by Texas Rule of Appellate Procedure
38.6(a).  TEX. R. APP. P.
38.6(a).  We stated we would dismiss the
appeal for want of prosecution unless appellant Brenda Jones or any party
desiring to continue this appeal filed with the court within ten days a
response showing grounds for continuing the appeal.  We have not received any response.
 




Because appellant Brenda Jones has not filed her brief, we dismiss the
appeal of Brenda Jones for want of prosecution. 
See TEX. R. APP. P. 38.8(a), 42.3(b).
 
PER CURIAM               
 
 
PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED:  August 31, 2007
 




[1]See Tex. R. App. P. 47.4.